863 A.2d 1151 (2004)
RENDA v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
MAZEITIS v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
SMITH v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
SILINSKIE v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
ROSCOE v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
FRANKS v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
JOLLEY v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
HEIDENREICH v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
JOHNSTONE v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
KANE v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
OWENS v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
ORESICK v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
PATTERSON v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
FIELDS v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
FROLLINI v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
FLEISCHMAN v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;
SIBLEY v. UNEMPLOYMENT COMPENSATION BD. OF REVIEW;.
Nos. 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32 WAL (2004).
Supreme Court of Pennsylvania.
November 30, 2004.
Disposition of petition for allowance of appeal. Denied.